Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Roman Tsibulevskiy on 9/14/2021.
The application has been amended as follows:
In the second Claim 19, “19. The system of claim 13, wherein the server” (in line 1) has been changed to “20. The system of claim 13, wherein the server”. 
In the Claim 20, “20. The system of claim 13” (in line 1) has been changed to “21. The system of claim 13”. 

Allowable Subject Matter
Claim 1‐21 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Evans et al. (US Publication No. 20170126972) discloses dewarping an image of plurality of images and snitching the dewarped image with another dewarped image or image associated with a wide-view lens and identifying objects of interest in an image, however it fails to disclose determining, by a server, whether a set of data is informative of a presence of a vehicle relative to a checkpoint or an absence of the vehicle relative to the checkpoint, wherein the set of data includes a set of video frames received from a wide-angle lens camera hosted via the checkpoint and a set of signals received from a 
Stepanenko (US Publication No. 20180276792) discloses interfacing with cameras placed above railway for automatic control of presence/absence of a cargo, dewarping an input image of a wide-angle lens camera, stitching of images, and allowing a user to identify an owner of a vehicle, however it fails to disclose expressly determining, by a server, whether a set of data is informative of a presence of a vehicle relative to a checkpoint or an absence of the vehicle relative to the checkpoint, wherein the set of data includes a set of video frames received from a wide-angle lens camera hosted via the checkpoint and a set of signals received from a sensor hosted via the checkpoint, wherein the server is remote from the checkpoint; based on the server determining that the set of data is informative of the presence of the vehicle relative to the checkpoint: forming, by the server, a set of dewarped images from the set of video frames; granting, by the server, a read access for the image; based on the server determining that the set of data is informative of the absence of the vehicle relative to the checkpoint: performing, by the server, at least one of: completing a formation of the set of dewarped images based on the formation already taking place at that time; or ignoring the set of video frames based on the formation not taking place at that time.
However, either Evans et al. alone or in combination with Stepanenko does not teach the particular features claimed in the application.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL C. CHANG whose telephone number is (571)270-1277.  The examiner can normally be reached on Monday-Thursday and Alternate Fridays 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chan S. Park can be reached on (571) 272-7409.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







/CHAN S PARK/               Supervisory Patent Examiner, Art Unit 2669